Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to claims filed on 3/25/2020. 
Claims 1-5 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


REASONS FOR ALLOWANCE
Claims 1-5 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, the claimed features in
independent claim 1:

“storing metadata including knowledge about entities in a knowledge metadata database,
the knowledge metadata database comprising: sources of original content, sources of
knowledge about entities and entity relationships, and knowledge about applicable user
interactions with entities within the original content;

storing knowledge about the entities and relationships between the entities in a
knowledge graph database, wherein the knowledge graph database comprises:
knowledge about entities in graph nodes,

knowledge about applicable types of relationships between entities in the graph and graph
relationship properties, including factual relationships, contextual relationships, and
behavioral relationships;

storing extracted and identified industry specific classifier labels to entities smart content-
records in a knowledge nugget content database, each of the knowledge nugget records
having:

original content,
knowledge about one or more entities associated with the original content including
knowledge about applicable methods for interacting with the original content and with
one or more entities associated with the original content;

storing further extracted and identified application specific classifier labels to existing
entity smart content-records in a said knowledge nugget content database, each of the
said knowledge nugget records further having:

additional knowledge about one or more entities associated with the knowledge nugget
from applicable user continued interactions with entities in addition to said original
content;

storing expert viewpoint categorizer labels to said existing entity smart content-records in
a said knowledge nugget content database, each of the said knowledge nugget records
further having:

additional knowledge about one or more opinions from other applicable users recognized
for subject matter expertise of said content of the said knowledge nuggets;

storing assigned uncertainty and unreliability score numerical value label to said existing
entity smart content-records in a said knowledge nugget content database, each of the
said knowledge nugget records further having:

an assigned numerical value representing a measure of confidence in classification of the
said knowledge nugget, said assigned numerical value comprising: consistency of said
labels to said knowledge nuggets; and,

a plurality of content display templates, including templates for:

a content panel displaying:
original content, said content panel having access to knowledge about entities associated
with the original content; and
an interaction panel displaying:

methods for interacting with said knowledge nuggets, said interaction panel having
access to said labels about the interaction methods in said knowledge nuggets and to
knowledge about the entities and graph nodes in the knowledge graph”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:

Hakkani-Tur et al. US Pub. No. 2017/0068903 A1, teaches a semantic entity relation detection classifier training implementations are presented that are generally used to train a semantic entity relation detection classifier to identify relations expressed in a natural language query. In one general
implementation, queries are found in a search query click log that exhibit relations and entity types found in a semantic knowledge graph. Explicit relations are inferred from the found queries and an explicit relations data set is generated that includes queries associated with the inferred explicit relations. In addition, implicit relations are inferred from the found queries and an implicit relations data set is generated that includes queries associated with the inferred implicit relations. A semantic entity relation detection classifier is then trained using the explicit and implicit data sets;

Singaraju et al . US Pub. No. 2020/0057946 A1, teaches constructing a customized knowledge graph . In one embodiment , entities and relations among entities are extracted from a user dataset based on certain rules to generate a seed graph . Large - scale knowledge graphs are then traversed using a finite state machine to identify candidate entities and / or relations to add to the seed graph . A priority function is used to select entities and / or relations from the candidate entities and / or relations . The selected entities and / or relations are then added to the seed graph to generate the customized knowledge graph;

Zheng et al., US Pub. No.:  2022/0067115, teaches electronic device includes a memory storing instructions, and at least one processor configured to execute the instructions to collect information of a user based on user activities on the electronic device, analyze the collected information of the user for generating a personal knowledge graph of the user,
provide personalization information to a content provider (CP) based on the personal knowledge graph, and receive at least one content which is provided from the CP; and 


Murdock et al., US Pub. No.: 2019/0235936, teaches aspects of the technology described herein are directed towards systems, methods, and computer storage media for, among other things, providing personalized notification management. Notifications can be communicated to a user upon receipt or queued for subsequent handling based on a probability that the user will interact with the notification within a threshold elapsed time from presentation, if it is
presented. The probability is determined based on a user's past interactions with similar notifications. The interactions of other users with notifications can also be considered to
determine the probability. The notifications can be managed by a notification broker;
and
Haddock et all, US Pub. No.: 2014/0282219, teaches an Intelligent Internet system having the capacity to discover, acquire, organize, store, and make accessible knowledge about things of interest to users and to help users more efficiently interact with these things in a rich variety of ways. The Intelligent Internet system provides users with a personalized interface that dynamically adapts to each user's interests and context. This interface provides users with direct access to “knowledge” about things that humans or machines can uniquely sense, recognize, name, understand and interact with, whether real or imagined. Users can access the knowledge stored in the Intelligent Internet system to find, learn about and select products and services; communicate with family, friends, colleagues, classmates, customers and suppliers; learn about things they encounter in their environment, make decisions about them, consume and share content related to them and perform transactions.

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 9/10/2019, with particular attention to pages 12-13 and 24-25; and the examiner also found figures 2, 4 and 6 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/3/2022